Citation Nr: 0633004	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-31 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982 and from May 1984 to December 1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

The veteran appears to have sustained dental trauma of teeth 
numbered 9 and 10 while on active duty with noted laceration 
of the lip.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
residuals of dental trauma of teeth numbered 9 and 10 were 
incurred in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.381 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in October 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence supports the appellant's 
claim for service connection for the purpose of obtaining VA 
outpatient dental treatment, any questions as to the 
appropriate disability rating or effective date to be 
assigned are not applicable and will addressed by the RO in 
implementing the Board decision herein.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

The veteran has claimed service connection for dental trauma 
of his two upper front incisors, which are teeth numbered 8 
and 9.  He has submitted evidence of dental treatment, 
including treatment rendered in 1995, that shows that he has 
had a bridge inserted between teeth numbered 7 and 10.  
Review of the dental records from his two periods of service 
show that he was found to have a crown on tooth numbered 8 in 
September 1978, on the initial dental evaluation during 
service.  The records show treatment for carious teeth and 
for third molars ( teeth numbered 1, 16, 17, and 32) that are 
not shown to be related to dental trauma through his first 
period of service or during the early years of his second 
period of active duty.  

In January 1987, service dental records show that the veteran 
received treatment for a fracture of a crown of tooth 
numbered 8 and 2+ mobility, with fracture lines of tooth 
numbered 9.  Lacerations of the upper and lower lips and a 
fracture of two surfaces of tooth numbered 10 were also 
noted.  On examination for separation from service, a bridge 
from teeth numbered 7 to 10, with missing teeth numbered 8 
and 9, were noted.  

While the service dental records do not include a description 
of the medical history relating to the fractured teeth and 
broken crown shown in January 1987, this is not uncommon for 
dental treatment of this nature.  The veteran has related 
that his teeth were injured when he was struck in the mouth 
by an ashtray.  The laceration and fractured teeth are not 
inconsistent with this story.  While service connection may 
not be established for the broken crown of tooth numbered 8, 
which was apparently in place at the time of the veteran's 
first period of service, dental trauma of teeth numbered 9 
and 10 are clearly shown in the dental records.  As such, 
service connection for dental trauma for teeth numbered 9 and 
10, for the purpose of obtaining VA outpatient dental 
treatment, is granted.  


ORDER

Service connection for dental trauma of teeth numbered 9 and 
10, for the purpose of obtaining VA outpatient dental 
treatment, is granted, to the extent indicated.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


